Case 1:20-cv-21553-MGC Document 353-1 Entered on FLSD Docket 09/11/2020 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA




   PATRICK GAYLE, et al.                                                 Case No. 20cv21553

   Petitioners,

   v.

   MICHAEL W. MEADE,
   Field Office Director, Miami Field Office, U.S.
   Immigration and Customs Enforcement et al.,

   Respondents.

   ______________________________________________

                           DECLARATION OF OFFICER IN CHARGE
                                  LIANA J. CASTANO

   I, Liana J. Castano, Officer in Charge (OIC), make the following statements under oath and subject
   to the penalty of perjury:

          1. I am employed by U.S. Department of Homeland Security (DHS), Immigration and
             Customs Enforcement (ICE), and currently serve as the OIC of the Krome Service
             Processing Center (Krome). I have held this position since August 16, 2020.

          2. I provide this declaration based on my personal knowledge, belief, reasonable inquiry,
             and information obtained from various records, systems, databases, other DHS
             employees, employees of DHS contract facilities, and information portals maintained
             and relied upon by DHS in the regular course of business. This declaration responds to
             Item 4(b) of the court’s order of June 5, 2020 and is applicable to Krome, Broward
             Transitional Center (BTC), and Glades County Detention Center (Glades).

          3. In accordance with the June 5, 2020 order item 4b, ICE shall submit weekly
             documentation demonstrating our evaluation of each prospective transfer. During the
             08/28/2020 – 09/03/2020 reporting period, ICE transferred a total of 158 detainees, as
             follows:
Case 1:20-cv-21553-MGC Document 353-1 Entered on FLSD Docket 09/11/2020 Page 2 of 2



                KROME

                a. 62 detainees were transferred to be staged for a scheduled removal flight.
                b. 9 detainees were transferred to BTC based on risk classification and bed space
                   needs after a custody re-evaluation.
                c. 72 detainees were transferred to Glades based on risk classification and bed
                   space needs after a custody re-evaluation.

                BTC:

                a. 4 detainees were transferred to be staged for a scheduled removal flight.
                b. 8 detainees were transferred from BTC to Krome based upon risk
                   classification and bed space needs after a custody re-evaluation.

                Glades:

                a. 3 detainees were transferred from Glades County Detention Center to Krome
                   based upon risk classification and bed space needs after a custody re-
                   evaluation.

         4. Each detainee was issued a new mask prior to transfer.

         5. A pre-transfer custody review, as well as a COVID-19 checklist, is attached for each
            detainee referenced above, in accordance with the court’s order.



                                                           Digitally signed by LIANA J CASTANO
                                                           Date: 2020.09.11 13:36:55 -04'00'

   DATED: September 11, 2020                  _____________________________________
                                              Liana J. Castano
                                              Officer in Charge
                                              Enforcement and Removal Operations
                                              U.S. Immigration and Customs Enforcement
